Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:

William D. Miles, M.D., DATE: January 30, 1995
Petitioner,
Docket No. C-94-348
- Ver Decision No. CR354

The Inspector General.

DECISION

On March 14, 1994, the Inspector General (I.G.) notified
Petitioner that he was being excluded for five years from
participating in the following programs: Medicare,
Medicaid, Maternal and Child Health Services Block Grant
and Block Grants to States for Social Services. The I.G.
advised Petitioner that he was being excluded because he
had been convicted of a criminal offense related to
fraud, theft, embezzlement, breach of fiduciary
responsibility, or other financial misconduct, in
connection with the delivery of a health care item or
service, within the meaning of section 1128(b)(1) of the
Social Security Act (Act).

The I.G. stated that the length of Petitioner's exclusion
was based in part on the I.G.'s determination that
Petitioner was convicted of a criminal offense related to
fraud and/or other financial misconduct resulting in
financial loss to Medicaid and two other entities in
excess of $1500. The I.G. stated further that the
determination to exclude Petitioner for five years was
based in part also on evidence that the criminal acts
which resulted in Petitioner's conviction, or similar
acts, were committed over a period of one year or more.

Petitioner requested a hearing. The case was assigned to
me for a hearing and a decision. I conducted a
prehearing conference by telephone, at which the parties
agreed that there was no need for an in-person hearing.
The parties agreed that the case could be heard and
2

decided based on their submissions of exhibits and
briefs.

The I.G. submitted five exhibits (I.G. Exs. 1-5).
Petitioner did not object to their admission into
evidence. Petitioner submitted four exhibits (P. Exs. 1-
4). The I.G. did not object to their admission into
evidence. I admit into evidence I.G. Exs. 1-5 and P.
Exs. 1-4.

I have considered the evidence, the applicable law and
regulations, and the parties' arguments. I conclude that
the I.G. had authority to exclude Petitioner pursuant to
section 1128(b)(1) of the Act. I conclude also that the
five-year exclusion which the I.G. imposed is reasonable,
and I sustain it.

I. Issues, findings of fact, and conclusions of law

Petitioner has not disputed that he was convicted of a
criminal offense within the meaning of section 1128(a) (1)
of the Act. He does not dispute that the I.G. is
authorized to exclude him. He asserts that the five-year
exclusion which the I.G. imposed is unreasonable, arguing
that in light of the evidence, the exclusion ought to be
reduced to a term of one year. Therefore, the issue in
this case is whether the five-year exclusion which the
I.G. imposed is reasonable, and if it is not reasonable,
the extent to which it ought to be modified. In finding
the exclusion to be reasonable, I make the following
findings of fact and conclusions of law. In setting
forth these findings and conclusions, I cite to relevant
portions of my decision, at which I discuss my findings
and conclusions in detail.

1. Under applicable regulations, an individual who
is excluded pursuant to section 1128(b)(1) of the Act
must be excluded for three years, unless aggravating or
mitigating factors exist which provide a basis for
lengthening or shortening the exclusion. Page 3.

2. The I.G. proved the presence of an aggravating
factor, in that Petitioner was convicted of having
obtained unlawfully more than $1,500 from Medicaid and
two other entities. Pages 5-6.

3. The I.G. proved the presence of an additional
aggravating factor, in that the crimes that Petitioner
committed were committed over a period of more than one
year. Pages 6-7.
3

4. There are no mitigating factors present in this
case. Pages 7-8.

5. The evidence relating to the aggravating factors
proven by the I.G. establishes Petitioner is
untrustworthy, justifying an exclusion of five years.
Pages 8-9.

Congress enacted section 1128 of the Act to protect the
integrity of federally-funded health care programs.

Among other things, the law was designed to protect
program beneficiaries and recipients from individuals who
have demonstrated by their behavior that they threaten
the integrity of federally-funded health care programs or
that they could not be entrusted with the well-being and
safety of beneficiaries and recipients. Syed Hussani,
DAB CR193 (1992) (citing S. Rep. No. 109, 100th Cong.,
1st Sess., reprinted in 1987 U.S.C.C.A.N. 682). Congress
included non-governmental health care programs within the
purview of section 1128(b)(1) as an additional means of
protecting program beneficiaries and recipients. H.R.
Rep. No. 393, Part II, 95th Cong., 1st Sess., reprinted
in 1977 U.S.C.C.A.N. 3072. Congress reasoned that those
who cheat private health care payers cannot be trusted to
deal honestly with program beneficiaries and recipients.

Regulations establish a framework for deciding whether a
party is trustworthy in a particular case, and if not,
the length of the exclusion which is reasonable in that
case. These regulations are contained in 42 C.F.R. Part
1001. The regulation which governs the length of
exclusions imposed under section 1128(b)(1) of the Act is
42 C.F.R. § 1001.201(b). This regulation establishes a
baseline exclusion of three years for individuals who are
convicted of criminal offenses within the meaning of
section 1128(b)(1) of the Act. It provides that an
exclusion may be imposed for a period of more than three
years in a particular case if any of certain specified
aggravating factors are present in that case. Those
factors are stated in 42 C.F.R. § 1001.201(b) (2) (i) -
(v).

The regulation provides also that certain enumerated
mitigating factors may be a basis for reducing an
exclusion imposed pursuant to section 1128(b) (1) of the
Act. The factors which may be mitigating are stated in
4

42 C.F.R. § 1001.201(b) (3) (i)-(iv). A mitigating factor
or factors may offset an aggravating factor or factors.
The presence of a mitigating factor may also constitute a
basis for reducing an exclusion below the three-year
benchmark, either where no aggravating factors exist, or
where the presence of a mitigating factor offsets the
presence of an aggravating factor or factors.

Although the regulation requires consideration of only
enumerated aggravating factors and mitigating factors in
deciding whether to lengthen or shorten an exclusion, the
regulation is not intended to serve as a mechanical basis
for determining the length of an exclusion. In any case,
the ultimate question remains whether the petitioner is
not trustworthy to provide care to program beneficiaries
and recipients. The factors enumerated in the regulation
are indicia of trustworthiness or a lack of
trustworthiness. Thus, where aggravating factors or
mitigating factors exist in a particular case, they, and
the evidence which explains the petitioner's conduct
which resulted in the presence of aggravating factors or
mitigating factors must be weighed carefully in order to
determine whether the exclusion comports with the Act's
remedial purpose. William F. Middleton, DAB CR297 at
10-11 (1993).

B. val a

Petitioner is a licensed psychiatrist, who established a
professional corporation, known as Psychiatric Medicine
of Virginia, P.c. I.G. Ex. 2, page 1. Petitioner was
charged by a 13-count federal indictment with the
criminal offense of mail fraud related to his delivery of
health care services in violation of 18 U.S.C. § 1341.
I.G. Ex 2.

Count One of the indictment charged Petitioner with a
scheme to defraud Medicaid, the Civilian Health and
Medical Program of the Uniformed Services (CHAMPUS), and
Blue Cross/Blue Shield of virginia (BC/BS/VA) (the health
care plans). It asserted that Petitioner submitted
reimbursement claims to these health care plans which
falsely represented that certain procedures or services
had been rendered. I.G. Ex. 2, page 7. It charged also
that Petitioner presented reimbursement claims which
asserted that he had performed certain procedures when,
in fact, other members of his staff had performed then.
Id. It charged additionally that Petitioner claimed
reimbursement for his services under incorrect procedure
codes. Id. at 6-7.
5

The indictment alleged at Count One that Petitioner
presented claims to the health care plans which falsely
represented the services he performed in an attempt to
defraud these health care plans. I.G. Ex. 2, pages 6-7.
By representing falsely that: 1) he had provided
services that he had not, in fact, provided; 2) he had
provided services that were, in fact, provided by others;
and, 3) he had performed more complicated or lengthy
services than he had in fact performed, Petitioner was
able to submit claims for reimbursement which he was not
entitled to receive. Count One charged that Petitioner
had perpetrated his fraudulent scheme during a period
beginning in or about January 1987 and ending in or about
October 1991. Id. at 6. It charged that, during this
period, Petitioner submitted false and fraudulent claims
for services totalling in excess of $38,000. Id. at 7.

Petitioner pled guilty to Count Ten of the indictment,
which charged him with using the United States Postal
Service to fraudulently obtain funds from BC/BS/VA,
through the submission of a claim form for a patient with
the initials C.M. I.G. Ex. 2, page 17; I.G. Ex. 3, page
1. Although Count Ten alleges a single charge of mail
fraud, that Count incorporates by reference all of the
allegations contained in paragraphs one through 15 of
Count One of the indictment. Jd. Thus, Count Ten
describes a fraud which was committed by Petitioner in
furtherance of a much broader scheme to defraud various
health care plans.

In agreeing to plead guilty to Count Ten, Petitioner
agreed also to pay restitution in the amount of
$38,500.00. I.G. Ex. 5, page 2. He stipulated that this
sum constituted: "the ‘loss' in this case for purposes
of readily provable relevant conduct." Id.

Petitioner was sentenced to serve five years of probation
and to pay restitution in the amount of $38,500. I.G.
Ex. 3, pages 2-4. Petitioner was sentenced also to
receive mental health counseling at the direction of the
probation office. Id. at 8.

Cc. The presence of aggravating factors

The I.G. argues that there are two aggravating factors
present here. First, she asserts that the conduct
resulting in Petitioner's conviction, or similar acts,
resulted in a loss to health care plans of more than
$1500. 42 C.F.R. § 1001.201(b) (2) (i). Second, she
contends that the I.G. has proved that the conduct
resulting in Petitioner's conviction, or similar acts,
6

transpired over a period exceeding one years's duration.
42 C.F.R. § 1001.201(b) (2) (ii).

Petitioner disputes that either of the aggravating
factors alleged by the I.G are applicable to his case.
Regarding the first aggravating factor asserted by the
I.G., Petitioner argues that the amount of loss caused by
his criminal conduct is only $931.75, and therefore, less
than the $1500 amount specified as an aggravating factor
in the regulations. Petitioner asserts that he was found
guilty of committing only one incident of fraud,
involving a fraudulent payment for C.M.'s treatment, as
described in Count Ten of the indictment. He contends
that Count Ten cannot be read reasonably to include
paragraphs one through 15 of Count One, because to do so
would contravene the principles of federal criminal
jurisprudence and the federal sentencing guidelines.
Thus, he maintains that findings as to the financial loss
he engendered should be limited to the payment he
received from BC/BS/VA as a result of his request for
payment in the case of C.M.

Petitioner argues also that the acts that resulted in his
conviction were not committed over a period of one year
or more, and therefore, the second aggravating factor
alleged by the I.G. is also not present here. Petitioner
contends that the length of time during which the
criminal conduct occurred must be limited to a three and
a half month period, which began with C.M.'s treatment
and ended when payment was received from BC/BS/VA for
this treatment. Again Petitioner relies on principles of
federal criminal jurisprudence and the federal sentencing
guidelines as support for this argument.

I conclude that the record in this case establishes the
presence of the two aggravating factors asserted by the
I.G. First, I find that the amount of loss caused by
Petitioner's crime and by similar acts was greater than
$1500. The charge to which Petitioner pleaded guilty
incorporates by reference a scheme which involved
$38,500.00 in fraud. Petitioner has acknowledged
defrauding health care financing plans of this amount,
and his sentence to pay restitution of $38,500.00
reflects Petitioner's admission.

Second, I find that the acts that resulted in
Petitioner's conviction and similar acts were committed
over a period exceeding one year. Count One of the
indictment, incorporated by reference in Count Ten,
alleges a scheme which transpired over a greater than one
year period. Furthermore, by acknowledging that he
defrauded health care plans of the amount alleged in
7

Count One of the indictment, Petitioner tacitly admitted
that he committed fraudulent acts over a more than one-
year period.

As I find above, the allegations of the first 15
paragraphs of Count One of Petitioner's indictment were
incorporated by reference into Count Ten. A fair reading
of Count Ten is that it incorporated the scheme described
in the first 15 paragraphs of Count One and asserted a
specific unlawful act as an act in furtherance of that
scheme. I conclude that, by pleading guilty to Count
Ten, Petitioner admitted not only to committing the
specific crime charged in that Count, but to committing
the scheme which that crime furthered.

This is evident, not only from a reasonable reading of
Count Ten, but from the plea agreement entered into by
Petitioner and by the sentence which was imposed against
Petitioner. In pleading guilty, Petitioner acknowledged
that he had defrauded health care plans of $38,500.00,
the total fraud which was charged in Count One of the
indictment. He was sentenced to pay restitution in that
amount, which surely reflected his admission of
culpability.

I am not persuaded by Petitioner's characterization of
federal criminal practice and sentencing guidelines that,
for purposes of this case, I may not read his plea to
Count Ten as constituting an admission by Petitioner of
the underlying scheme and its impact on health care
financing programs. This case does not involve the
question of the reasonableness of Petitioner's sentence
for his crime, but involves the reasonableness of a
remedial exclusion imposed under section 1128 of the Act.
I see nothing in section 1128 of the Act which suggests
that federal criminal practice or sentencing guidelines
impose strictures on the way in which I am to read and
interpret a criminal charge or a plea to that charge for
purposes of determining whether an exclusion is
reasonable.

Moreover, the aggravating factors which the I.G. asserts
exist in this case are not based solely on the crime to
which Petitioner pleaded guilty. In deciding whether
these two aggravating factors are present, I may look not
only at the specific crime to which Petitioner pled, but
at evidence relating to similar acts committed by
Petitioner. Thus, 42 C.F.R. § 1001.201(b)(2)(i) states
that an aggravating factor shall exist if the acts
resulting in the conviction, or similar acts, resulted in
a financial loss of $1,500 or more to a government
program or to other entities. Additionally, 42 C.F.R. §
8

1001.201(b) (2) (ii) states that an aggravating factor
shall exist if the acts that resulted in the conviction,
or similar acts, were committed over a period of one year
or more.

Here, Petitioner has acknowledged committing acts similar
to the count of mail fraud to which he pleaded guilty.

He has admitted defrauding the health care plans of
$38,500.00. Although he did not admit specifically to
committing that fraud over a one year period, Petitioner
did plead guilty to Count Ten of the indictment. Count
Ten of the indictment incorporates by reference Count One
of the indictment. Count One of the indictment alleges
that Petitioner's scheme to defraud the health care plans
occurred over more than a one-year period. Moreover, the
$38,500 that Petitioner admitted defrauding from the
health care plans is identical to the amount ($38,500)
that Count One of the indictment charged that Petitioner
wrongfully obtained from approximately October 1987
through January 1991. Thus, Petitioner admitted to
defrauding the health care plans by means of a scheme
which lasted almost four years.

D. The absence o: iti actor:

Petitioner argues that a mitigating factor exists in this
case. Petitioner cites to the court's note in the
sentencing document that Petitioner undergo mental health
counseling, “at direction of probation office," as
support for his argument that the court found Petitioner
to have a mental or emotional condition. I.G. Ex. 3 at
8. Petitioner contends, in essence, that this note
proves the presence of a mitigating factor pursuant to 42
C.F.R. § 1001.201(b) (3) (ii).

42 C.F.R. § 1001.201(b) (3) (ii) states that the following
factor may be considered as a basis for reducing an
individual's period of exclusion:

The record in the criminal proceeding, including
sentencing documents, demonstrates that the court
determined that the individual had a mental, emotional or
physical condition, before or during the commission of
the offense, that reduced the individual's culpability.

The court's suggestion that Petitioner undergo mental
health counseling at the direction of the probation
office does not prove that the judge who sentenced
Petitioner found that he had a mental condition that
reduced his culpability. That Petitioner's sentence
included giving the probation office the option of
ordering Petitioner to receive mental health counseling
9

certainly suggests that the judge who sentenced
Petitioner concluded that such counseling might be an
appropriate element of Petitioner's probation or
rehabilitation. That, in turn, creates an inference that
the sentencing judge found that Petitioner might be
suffering from a mental or emotional problem. However,
there is nothing in any of the exhibits that are in
evidence to suggest that the judge found that these
possible problems reduced Petitioner's culpability for
his crime. Indeed, it is not clear from these exhibits
at what point these problems may have developed, or that
they had any bearing on the crime to which Petitioner
pleaded guilty to.

This case is distinguishable fron John M. Thomas, Jr.,

D. Texoma Ortho} edic
ahd Sports Medicine Center of North Texas, DAB CR281

(1993). In that case, the I.G. conceded in her notice
letter and posthearing brief that the judge who sentenced
the petitioner found that he had a mental illness, during
the commission of his offense, that diminished his
culpability. Thus, unlike the present case, a mitigating
factor was proven in Thomas.

Thus, I find no evidence in this case that the court
found Petitioner's culpability to be reduced due to the
presence of a mental or emotional condition. Petitioner
has not established the presence of any mitigating
factor.

E. The basis for th =) sion

The record demonstrates the presence of two aggravating
factors in this case. There is no evidence which
establishes the presence of any mitigating factors. The
presence of aggravating factors is not offset by
mitigating factors and is a basis for imposing an
exclusion of more than three years' duration. However,
as I hold at Part A of this section, that does not mean
that an exclusion of any particular duration is
necessarily justified. I must still consider the
evidence relating to the aggravating factors as evidence
of Petitioner's lack of trustworthiness and decide from
this evidence whether or not an exclusion of more than
three years is justified, and if so, for what duration.

In this case, the evidence establishing the existence of
aggravating factors establishes also that Petitioner is a
highly untrustworthy individual. Petitioner has admitted
to an extensive scheme, carried out over a period of
nearly four years, to defraud several health care plans.
The duration of the fraud suggests that Petitioner
10

engaged in a pattern of criminal activity which required
planning and persistence to execute. The financial
impact of Petitioner's crimes on the health care plans
was substantial. He has admitted to having received
wrongfully $38,500.00. Damages in that amount could not
have been caused by simple inadvertence. It is
reasonable to infer from the amount of damages caused by
Petitioner, and the period of time during which he
perpetrated his fraud, that he is capable of causing
significant and extensive harm to both private and
federally-financed health care programs.

Furthermore, the unrebutted evidence which describes the
manner in which Petitioner perpetrated his fraud
reinforces the inference of culpability and
untrustworthiness that arises from the amount of fraud
and the period of time during which Petitioner committed
that fraud. The allegations to which Petitioner pleaded
guilty establish a conscious and willful plan on ,
Petitioner's part to systematically misrepresent his
services to not one, but several, health care plans.

I conclude from the evidence that relates to the
aggravating factors proven by the I.G. that Petitioner is
a highly untrustworthy individual. Thus, a five year
exclusion is reasonably necessary to protect federally-
financed health care programs and their beneficiaries and
recipients from the possibility that Petitioner may
engage in conduct that is harmful to then.

CONCLUSION

Based on applicable regulations and the evidence, I find
the five-year exclusion which the I.G. imposed against
Petitioner to be reasonable and I sustain it.

/s/

Steven T. Kessel
Administrative Law Judge
